
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 564
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2012
			Ms. Schakowsky (for
			 herself, Mr. Baca,
			 Mr. Brady of Pennsylvania,
			 Mrs. Christensen,
			 Mr. Cicilline,
			 Mr. Clarke of Michigan,
			 Mr. Cleaver,
			 Mr. Conyers,
			 Mr. Courtney,
			 Mr. Davis of Illinois,
			 Ms. DeLauro,
			 Mr. Ellison,
			 Mr. Frank of Massachusetts,
			 Ms. Fudge,
			 Mr. Grijalva,
			 Mr. Gutierrez,
			 Mr. Hastings of Florida,
			 Mr. Holt, Mr. Honda, Ms.
			 Jackson Lee of Texas, Ms.
			 Kaptur, Mr. Kucinich,
			 Ms. Lee of California,
			 Mr. Lewis of Georgia,
			 Mr. McGovern,
			 Ms. Moore,
			 Ms. Norton,
			 Ms. Richardson,
			 Mr. Sablan,
			 Mr. Serrano,
			 Ms. Speier,
			 Ms. Woolsey, and
			 Mr. Welch) submitted the following
			 resolution; which was referred to the Committee on Agriculture
		
		RESOLUTION
		Recognizing the critical importance of the
		  supplemental nutrition assistance program (SNAP), formerly called the food
		  stamp program.
	
	
		Whereas the supplemental nutrition assistance program
			 (SNAP) provides essential nutrition for 46 million Americans;
		Whereas research has found that SNAP benefits increase a
			 household’s overall dietary quality, as measured by the USDA Healthy Eating
			 Index;
		Whereas to qualify for SNAP assistance, a household must
			 typically have an annual income that does not exceed 130 percent of the Federal
			 poverty line, for example approximately $24,000 for a household of 3;
		Whereas SNAP participants include the elderly, the
			 disabled, children, 1-parent households, 2-parent households, low-wage workers,
			 the unemployed, students, soldiers, and military families, and white, black,
			 Hispanic, Asian, and Native Americans;
		Whereas children make up nearly half of SNAP
			 beneficiaries;
		Whereas SNAP is effective and efficient, as evidenced by
			 the facts that every $1 in benefits generates $1.72 in economic activity; each
			 $1 billion in SNAP funding supports 3,300 farm jobs; and the SNAP payment error
			 rate is at an all-time low and compares equally or favorably to any other
			 Federal program;
		Whereas the Food Stamp Act of 1964, which established
			 permanent authority to carry out the assistance program, enjoyed bipartisan
			 support;
		Whereas more SNAP participants were added under the
			 previous administration than have been added under the current
			 administration;
		Whereas SNAP benefits can only be used for household foods
			 and for seeds or plants that produce food, and may not be used to purchase
			 nonfood items;
		Whereas SNAP provides a bridge to low-income families,
			 with half of participants no longer relying on the program within 9 months of
			 receiving their first benefits;
		Whereas SNAP has not and will not contribute to the
			 Nation’s long-term fiscal problems;
		Whereas nearly half of all SNAP households with children
			 have a working adult but, due to low wages, qualify for food assistance;
		Whereas SNAP kept more than 4 million Americans out of
			 poverty in 2010 and lessened the severity of poverty for millions of
			 others;
		Whereas the large SNAP caseload reflects the severe
			 recession from which we are just beginning to emerge;
		Whereas SNAP participation rates have increased by more
			 than 130 percent in the States hit hardest by the recession, including the
			 States of Nevada, Florida, Utah, and Idaho;
		Whereas SNAP’s recent growth is temporary, and the program
			 is expected to experience decreased participation once our economy is back on
			 track; and
		Whereas every major religion speaks to the importance of
			 preventing hunger and suffering: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that no
			 ethnic, demographic, religious, or cultural group has been unaffected by our
			 prolonged economic struggles;
			(2)recognizes the
			 significance of the supplemental nutrition assistance program (SNAP) to the
			 American people; and
			(3)supports adequate
			 funding for SNAP moving forward as a means of preventing hunger and
			 strengthening the Nation.
			
